[Cite as State v. Lee, 2021-Ohio-3918.]




                         IN THE COURT OF APPEALS
                     FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                            :    APPEAL NO. C- 210001
                                               TRIAL NO. B-2003417
          Plaintiff-Appellee,             :

    vs.                                   :
                                                     O P I N I O N.
APRIL LEE,                                :

          Defendant-Appellant.            :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Case Remanded

Date of Judgment Entry on Appeal: November 3, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Rubenstein & Thurman, LPA, and Scott Rubenstein, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant April Lee appeals her conviction for discharging a

firearm at or into a habitation, arguing that the trial court failed to ensure that she

had entered her plea knowingly, voluntarily, and intelligently when it failed to

substantially comply with the plea colloquy requirements under Crim.R. 11(C)(2)(a).

For the following reasons, we reverse the trial court’s judgment.

                              I.    Facts and Procedure

       {¶2}   Lee was indicted on one count of discharging a firearm at or into a

habitation and one count of felonious assault. Lee withdrew her not-guilty plea and

entered a guilty plea on the felonious-assault charge; the state dismissed the

discharging-a-firearm charge. The plea entry stated that Lee faced a minimum of two

years to a maximum of eight years in prison.

       {¶3}   In the Crim.R. 11 plea colloquy, the trial court stated, “[Y]ou

understand that it’s a felony of the second degree, and it carries 2 to 8 years in

prison.” The trial court discussed the other terms of Lee’s sentence and the

consequences of pleading guilty.

       {¶4}   The trial court accepted Lee’s guilty plea on the felonious-assault

charge and again stated that it could sentence Lee “anywhere from two to eight years

or put [Lee] on probation.”

       {¶5}   The trial court’s judgment entry sentenced Lee to a minimum of seven

years and a maximum of ten years in the Ohio Department of Corrections and

ordered her to pay restitution.

                              II.   Assignment of Error

       {¶6}   Lee argues that the trial court failed to ensure that she had entered her

                                          2
                    OHIO FIRST DISTRICT COURT OF APPEALS



plea knowingly, voluntarily, and intelligently in violation of her due process rights.

Lee asserts that the trial court failed to substantially comply with Crim.R.

11(C)(2)(a).

       {¶7}    Lee committed her offenses after R.C. 2929.144(B)(3) (“Reagan Tokes

Act”) was effective. As such, the maximum term that Lee faced was 12 years, rather

than the eight years stated by the trial court. Lee contends that, because the trial

court failed to accurately advise her of the maximum penalty, her guilty plea should

be vacated.

       {¶8}    The state concedes that Lee did not enter the plea knowingly,

intelligently, or voluntarily because the trial court failed to properly advise her of the

maximum penalty under the Reagan Tokes Act.

                                          A. Law

       {¶9}    Crim.R. 11(C)(2)(a) requires the trial court to determine whether the

defendant is entering the plea voluntarily, with an understanding of the plea’s effect,

the nature of the charges, and the maximum penalty. The term “maximum penalty”

refers to “[t]he heaviest punishment permitted by law.” State v. Fikes, 1st Dist.

Hamilton No. C-200221, 2021-Ohio-2597, ¶ 6, quoting Black’s Law Dictionary 1314

(10th Ed.2014).

       {¶10} In 2018, the Ohio legislature enacted the Reagan Tokes Act, which

“significantly altered the sentencing structure for many of Ohio’s most serious

felonies by implementing an indefinite sentencing system for those non-life felonies

of the first and second degree, committed on or after [March 22, 2019].” (Internal

quotations omitted.) Id. at ¶ 8, quoting State v. Polley, 6th Dist. Ottawa No. OT-19-

039, 2020-Ohio-3213, ¶ 5, fn. 1. When imposing sentences for first- or second-degree

                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



felonies, trial courts must impose an indefinite sentence with a stated minimum term

as provided in R.C. 2929.14(A) and a calculated maximum term as provided in R.C.

2929.144.1 Id. at ¶ 8.

             B. The Trial Court Failed to Inform Lee of the Maximum Penalty

       {¶11} The parties agree that Lee’s sentence should have been an indefinite

prison term between seven and 12 years. But the trial court neither advised Lee that

she would be subject to an indefinite sentence nor explained that it could impose a

maximum sentence of 12 years.

       {¶12} Instead, the court advised Lee of the sentence possible under the

former statutory scheme: a definite two-to-eight-year term for pleading guilty to

felonious assault. Lee’s signed plea agreement reflected the same. But the trial

court’s judgment entry imposed an indefinite sentence with a minimum term of

seven years and a maximum term of ten years.

       {¶13} By failing to properly inform Lee of the maximum penalty, the trial

court completely failed to comply with Crim.R. 11(C)(2)(a). Because the trial court

failed to comply with Crim.R. 11(C)(2)(a), Lee’s guilty plea was not made knowingly,

intelligently, and voluntarily. Lee’s sole assignment of error is sustained.

                                    III.    Conclusion

       {¶14} For the reasons stated above, we reverse the trial court’s judgment and

remand the case to the trial court with instructions to vacate Lee’s guilty plea and for

further proceedings consistent with this court’s opinion.



1The constitutionality of the Reagan Tokes Act has been challenged in appeals currently pending
before this court. We have stayed those appeals pending a decision by the Supreme Court of Ohio
in State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2020-Ohio-4702, appeal accepted, 160 Ohio
St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150. Lee did not raise the Reagan Tokes Act’s
constitutionality in her appeal.
                                              4
                   OHIO FIRST DISTRICT COURT OF APPEALS




                                               Judgment reversed and case remanded.

ZAYAS, P.J., and MYERS, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           5